TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00252-CR


Bobby Lee Espinoza, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 56959, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	In 2004, appellant Bobby Lee Espinoza pled guilty to tampering with physical
evidence and was placed on deferred adjudication for five years.  See Tex. Penal Code Ann. § 37.09
(West Supp. 2008).  In 2007, the State filed a motion to adjudicate, alleging various violations of her
deferred-adjudication conditions.  Appellant pled true to the State's allegations without an agreement
on punishment, and after a hearing, the trial court sentenced her to ten years' imprisonment. 
	Appellant's appointed attorney has filed a brief concluding that the appeal is frivolous
and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738, 743-44
(1967), by presenting a professional evaluation of the record and demonstrating that there are no
arguable grounds to be advanced.  See Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at
743-44; High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684, 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). 
Appellant's attorney sent appellant a copy of the brief and advised her that she had the right to
examine the record and file a pro se brief.  See Anders, 386 U.S. at 744; Jackson v. State,
485 S.W.2d 553, 553 (Tex. Crim. App. 1972).  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  Appellant pled true both to the underlying offense and to the State's allegations
of violations of conditions, stating that she understood and waived her rights and that she understood
the range of possible punishment.  We find nothing in the record that might arguably support the
appeal.  We grant counsel's motion to withdraw and affirm the judgment of conviction. (1) 

					___________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   August 27, 2008
Do Not Publish
1.   No substitute counsel will be appointed.  Should appellant wish to seek further review of
her case by the court of criminal appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review.  See generally Tex. R. App.
P. 68-79 (governing proceedings in the Texas Court of Criminal Appeals).  Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the date
this Court overrules the last timely motion for rehearing filed.  See Tex. R. App. P. 68.2.  The
petition must be filed with this Court, after which it will be forwarded to the court of criminal
appeals along with the rest of the filings in the cause.  See Tex. R. App. P. 68.3, 68.7.  Any petition
for discretionary review should comply with rules 68.4 and 68.5 of the rules of appellate procedure. 
See Tex. R. App. P. 68.4, 68.5.